Exhibit 10.2
July 28, 2011
Alexander Young
Fords Fields
Smugglers Lane
Crowborough
East Sussex
TN6 1TG
Dear Sandy:
As you are aware, Allied Healthcare International Inc. (the “Company”), a New
York corporation, is contemplating a sale of the Company. As a member of the
senior leadership team, the Company will rely on your proven leadership and
managerial abilities to successfully complete a transaction.
On behalf of the Company, I am pleased to offer you the opportunity to earn a
retention bonus in connection with the successful completion of a Sale and your
continued employment with the Company and its affiliates for twelve (12) months
following the completion of the Sale, the terms of which are outlined below.
This Agreement shall continue in effect from the date hereof through
December 31, 2011; provided that if either (i) a Sale has occurred prior to
December 31, 2011 or (ii) a Sale has not occurred on or prior to December 31,
2011 but a definitive agreement providing for a transaction, the consummation of
which would be a Sale, has been executed on or prior to such date, this
Agreement shall continue in effect until such definitive agreement has been
fully performed by the Company or either party to such agreement has agreed to
terminate such agreement in accordance with its terms. Notwithstanding anything
herein to the contrary, in the event that a Sale does not occur on or before
December 31, 2011 or a definitive agreement providing for a transaction, the
consummation of which would be a Sale, has not been executed on or prior to
December 31, 2011, this Agreement shall terminate and be of no further force and
effect and you will have no rights to earn the Retention Bonus hereunder after
such time.
1. Retention Bonus
(a) If a Sale is consummated on or prior to December 31, 2011 (or if a Sale has
not occurred on or prior to December 31, 2011 but a definitive agreement
providing for a transaction, the consummation of which would be a Sale, has been
executed on or prior to December 31, 2011), the Company shall pay you the
following amounts; provided that, except as provided below, on each payment
date, you are then employed by the Employing Group and not under notice, whether
given or received:
(i) An amount equal to the Cash Bonus will be paid to you as soon as
administratively practicable following the date of the consummation of the Sale,
but in no event later than thirty (30) days following such date;

 

 



--------------------------------------------------------------------------------



 



(ii) An amount equal to the Transaction Bonus will be paid as follows:
(A) Thirty-three and one-third percent (33-1/3%) of the Transaction Bonus will
be paid to you as soon as administratively practicable following the date of the
consummation of the Sale, but in no event later than thirty (30) days following
such date; and
(B) Sixty-six and two-thirds percent (66-2/3%) of the Transaction Bonus will be
paid to you on the last day of the Retention Period.
For purposes of subsections (i) and (ii)(A) above, you will be considered
employed by the Employing Group on the payment date of the Retention Bonus
(i) if you have not terminated your employment or given notice under the terms
of the Executive Service Agreement for any reason on or prior to the date of the
consummation of the Sale or (ii) even though the Company terminates your
employment with the Company other than for Gross Misconduct on or prior to the
date of the consummation of the Sale.
(b) Further, the Company shall encourage the acquirer of the Company to consider
making you eligible to participate in any equity compensation plan maintained by
the Company after the Sale on an equitable equivalent basis to other senior
executives of the Company.
2. Separation from Service
(a) If your employment with the Employing Group is terminated before the end of
the Retention Period either (i) by the Employing Group for Gross Misconduct or
(ii) by you other than for Good Reason or by reason of your death or disability,
any unpaid portion of the Transaction Bonus shall be immediately forfeited and
you shall have no right to receive payment of such amount. For purposes of this
Section 2(a), the giving or receiving of any notice required by the terms of the
Executive Service Agreement shall constitute a termination of your employment as
of the date such notice is given. In the event of a termination of employment
described in this Section 2(a), you further agree as follows:
(x) If the portion of the Transaction Bonus previously paid to you pursuant to
Section 1(a)(ii)(A) equals or exceeds the amount of the Severance Entitlement
then remaining to be paid to you, you will forfeit such remaining Severance
Entitlement and pay to the Company, within thirty (30) days after your
termination of employment, an amount equal to the excess of such portion of the
Transaction Bonus over the remaining Severance Entitlement.
(y) If the portion of the Transaction Bonus previously paid to you pursuant to
Section 1(a)(ii)(A) is less than the Severance Entitlement then remaining to be
paid to you, the remaining Severance Entitlement shall be reduced by an amount
equal to such portion of the Transaction Bonus previously paid to you, such
reduction to be applied to the portion of the Severance Entitlement payable
closest in time to the date of termination.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) If your employment with the Employing Group is terminated before the end of
the Retention Period (i) by reason of your death or disability, (ii) by the
Employing Group other than for Gross Misconduct or (iii) by you for Good Reason,
any unpaid portion of the Transaction Bonus shall be paid to you in a lump sum
as soon as administratively practicable thereafter, but no later than thirty
(30) days following your separation from service and you will forfeit any
remaining Severance Entitlement (even if the remaining Severance Entitlement
exceeds the Transaction Bonus).
(c) By way of illustration with respect to this Section, see Appendix B.
3. Definitions
As used in this Agreement, the following terms shall have the meanings set forth
below:
(a) “Cash Bonus” means an amount equal to £225,000.
(b) “Code” means the Internal Revenue Code of 1986, as amended.
(c) “Employing Group” means the Company, any holding company of the Company, or
any subsidiary of the Company or any such holding company, including, without
limitation Allied Healthcare Group Limited.
(d) “Executive Service Agreement” means that certain Executive Service Agreement
dated December 22, 2007 between you and the Company, as such may be amended from
time to time.
(e) “Good Reason” means your voluntary termination, within ninety (90) days
after the occurrence of any of the following events without your written
consent, provided that you have provided written notice to the Company
describing such event and the matter has not been fully remedied by the Company
within thirty (30) days after receipt of such notice: (i) a material reduction
by the Company of your annual base salary as in effect on the date of the Sale;
(ii) following a Sale, the Company does not continue your employment in a senior
position for the business that constitutes the Company’s operations immediately
prior to the Sale with the same or greater authority, duties, and
responsibilities as those held by you immediately prior to the Sale; provided,
however, that a reduction in duties, position or responsibilities solely by
virtue of the Company being acquired or made part of a larger entity (for
example, if you remain as chief executive officer of the Company following the
Sale but is not made the Chief Executive Officer of the acquiring entity) will
not constitute “Good Reason”; or (iii) any requirement by the Company that the
location or facility at which you perform your principal duties for the
Employing Group be changed to a new location or facility that is more than fifty
(50) miles from the location or facility at which you performs your principal
duties for the Employing Group immediately prior to the Sale but only if such
change in location or facility is further away from your then current principal
residence (for example, a change in location or facility that is closer to your
principal residence will not constitute “Good Reason”).

 

- 3 -



--------------------------------------------------------------------------------



 



(f) “Gross Misconduct” mean the termination by the Company of your employment
for any reason stated in Section 19.1 of the Executive Service Agreement, other
than Section 19.1(e) and 19.1(i), and any finding by the Employing Group of a
gross misconduct pursuant to the Employing Group’s Disciplinary Policy and
Procedure.
(g) “Retention Bonus” means the Cash Bonus and the Transaction Bonus.
(h) “Retention Period” means the period beginning on the date of the
consummation of a Sale and ending on the date that is twelve (12) months
following the consummation of a Sale.
(i) “Sale” shall be deemed to have occurred at such time as any person, or
persons acting as a group, acquires more than 50% of the outstanding voting
equity of the Company, or at such time as all or substantially all of the assets
of the Company are sold or otherwise disposed of to any person, or persons
acting as a group.
(j) “Severance Entitlement” means any salary or bonus, if any, for the year of
termination paid or to be paid to you at or after notice of termination has been
given or received, including any salary paid in lieu of notice plus the value of
any car allowance, pension contribution, health insurance contribution and
holiday entitlement, to which you are entitled to receive under the Executive
Service Agreement upon your termination of employment with the Company.
(k) “Transaction Bonus” means an amount equal to the product of (i)(A) the total
number of shares of the Company’s common stock, $0.01 par value per share (or
such shares into which the Company’s common stock have been exchanged or
converted prior to the Sale), issued and outstanding immediately prior to the
date of the Sale multiplied by (B) the fair market value of the per share
consideration received by stockholders of the Company pursuant to the Sale and
(ii) 0.75%; provided, however, that the amount of the Transaction Bonus shall be
reduced by an amount equal to the cash payment(s), if any, received or
receivable by you in connection with the Sale and attributable to stock options,
stock appreciation rights or other equity awards granted prior to the Sale under
the Company’s equity incentive plans to you, regardless of whether you received
such payment(s) in exchange for shares of Common Stock received upon exercise of
such stock options, stock appreciation rights or other equity awards or received
such payment(s) in consideration of the cancellation of such stock options,
stock appreciation rights or other equity awards. For avoidance of doubt, the
reduction pursuant to the proviso in the preceding sentence with respect to any
payment received in exchange for shares of common stock shall be net of the
amount paid by you, as the exercise price or otherwise, to acquire the shares.
4. Confidentiality
You agree to keep the terms of this Agreement and the existence and terms of any
proposed Sale and related information strictly confidential, unless such
disclosure is required by law or order of a court or regulatory authority or has
been specifically approved for release by the Company in writing; provided,
however, that you may disclose the terms of this Agreement and the existence
(but not the terms) of any proposed Sale only to your tax advisor, legal
advisor, management advisor and immediate family members, each of whom shall be
instructed by you to hold the existence and terms of this Agreement and the
existence of any proposed Sale in the strictest confidence, in accordance with
the terms of this Agreement. If you (or advisors or family members) violates
this provision, you will forfeit, and not be entitled to receive, the Retention
Bonus under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



5. Restrictive Covenants
The restrictive covenants set forth in the Executive Service Agreement regarding
non-competition, non-solicitation and confidentiality shall remain in full force
and effect.
6. Successors and Assigns
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform the obligations of the Company under this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business or assets which assumes and agrees to perform this Agreement by
operation of law or otherwise.
This Agreement is personal to you and is not assignable by you, other than by
will or the laws of descent and distribution, without the prior written consent
of the Company.
7. Notice
Notices and other communications provided for in this Agreement shall be in
writing and shall be delivered by hand delivery, by a reputable overnight
courier service, or by registered or certified mail, return receipt requested,
postage prepaid, in each case addressed as follows:
If to the Company:
Allied Healthcare International Inc.
245 Park Avenue
New York, NY 10167
If to you:
To the most recent address in the Company’s records.
8. Entire Agreement
This Agreement constitutes the entire agreement between the parties with regard
to the Retention Bonus and other matters referred to herein and supersedes any
and all previous communications, representations, understandings and agreements
with respect to the Retention Bonus; provided, however, that this Agreement does
not amend or modify the Executive Service Agreement.

 

- 5 -



--------------------------------------------------------------------------------



 



9. No Guarantee of Employment
This Agreement is not a contract of employment. The execution of this Agreement
shall not be construed as conferring any legal rights upon you to continued
employment, nor shall it interfere with the right of the Employing Group to
terminate your employment for any reason.
10. Withholding
All payments made pursuant to this Agreement will be subject to withholding of
applicable federal, state, local and foreign income and employment taxes.
11. Miscellaneous
(a) This Agreement shall be unfunded. Any payment made under this Agreement
shall be made from the Company’s general assets.
(b) To the extent you are or become subject to the federal tax laws of the
United States, Appendix A shall be applicable.
(c) No provision of this Agreement may be amended, modified, waived or
discharged other than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
(d) This Agreement shall be governed by and construed and entered in accordance
with the laws of the State of New York without giving effect to the conflict of
law principles thereof.
(e) This Agreement may be executed by one or more of the parties to this
Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument. All
captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.
(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
If this letter agreement correctly sets forth our agreement on the subject
matter hereof, kindly sign and return to the Company the enclosed copy of this
letter agreement which will then constitute our agreement on this subject.
[The remainder of this page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                ALLIED HEALTHCARE INTERNATIONAL INC.    
 
                /s/ Jeffrey Peris              
 
  Name:   Jeffery S. Peris    
 
  Title:   Chairman of the Board of Directors of Allied Healthcare International
Inc. and Chairman of the Compensation Committee of the Board of Directors    

I acknowledge receipt and agree with the foregoing terms and conditions.

          /s/ Sandy Young          
Name:
  Alexander Young    

 

- 7 -



--------------------------------------------------------------------------------



 



APPENDIX A
1. Code Section 409A. (a) It is intended that the Agreement (and any payout)
will be exempt from or in compliance with Internal Revenue Code Section 409A
(“Section 409A”), and the Agreement (and any payout) shall be interpreted and
construed on a basis consistent with such intent. The Agreement (and any payout)
may be amended in any respect deemed necessary or desirable (including
retroactively) by the Company with the intent to preserve exemption from or
compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for payouts under the Agreement. The
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on such person in connection with the Agreement
(including any taxes and penalties under Section 409A), and the Company shall
have no obligation to indemnify or otherwise hold an employee harmless from any
or all of such taxes or penalties.
(b) Notwithstanding anything to the contrary in this Agreement, if a payment
obligation under this Agreement arise on account of the Executive’s separation
from service and the Executive is deemed to be a “specified employee”(as defined
under Section 409A of the Code and determined in good faith by the Committee),
any payment of “deferred compensation” (as defined under Treas. Reg.
Section 1.409A-1(b)(1)) that is scheduled to be paid within six (6) months after
such separation from service shall accrue without interest and shall be paid, as
soon as administratively practicable but not later than thirty (30) days
(i) after the end of the six (6) month period, measured from the date of the
Executive’s separation from service or (ii) if earlier, the date of the
Executive’s death. This subsection (d) shall apply only if the Executive is (or
becomes) subject to the federal tax laws of the United States or if, upon advice
of legal counsel to the Company or the Executive, the Executive would be subject
to the tax imposed by Section 409A(a)(1)(B) of the Code.
(c) For purposes of this Agreement, “termination of employment” or words of
similar import, as used in this Agreement, means, for purposes of any payments
under this Agreement that are payments of deferred compensation subject to
Section 409A of the Code, the Executive’s “separation from service” as defined
in Section 409A of the Code. This subsection (e) shall apply only if the
Executive is (or becomes) subject to the federal tax laws of the United States
or if, upon advice of legal counsel to the Company or the Executive, the
Executive would be subject to the tax imposed by Section 409A(a)(1)(B) of the
Code.
2. Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if any payment or benefit the Executive would receive from the
Company as a result of a Change in Control (the “Payment”) would (a) constitute
a “parachute payments” within the meaning of Section 280G of the Code and
(b) but for this Section 5, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), the Payment shall be reduced to the largest
amount which would result in no portion of the Payment being subject to the
Excise Tax. Any determination as to whether a reduction is required under this
Agreement and as to the amount of such reduction shall be made in writing by an
independent public accountants appointed for this purpose by the Company prior
to, or following the Change in Control, whose determinations shall be conclusive
and binding upon the Executive and the Company for all purposes. This Section 5
shall be applicable only if the Executive is (or becomes) subject to the federal
tax laws of the United States or if, upon advice of legal counsel to the
Company, the Company would be prohibited from deducting from its taxable income
the Retention Bonus by reason of Section 280G of the Code.

 

- 8 -



--------------------------------------------------------------------------------



 



APPENDIX B
This Appendix B is to be used for illustrative purposes only and the amounts set
forth herein are merely hypothetical amounts and do not represent the actual
amounts of the Transaction Bonus or Severance Entitlement to which you may be
entitled.
“BAD LEAVER” EXAMPLES

Example 1:   Transaction Bonus equals or exceeds Severance Entitlement and You
Resign other than for Good Reason

Assume the Transaction Bonus equals £775,000 as follows:

  •  
Transaction Bonus               £775,000, to be paid £258,385 at closing and
£516,615 on the last day of the Retention Period

  •   Your remaining Severance Entitlement: £250,000

You would forfeit the second payment of the Transaction Bonus of £516,615.
Further, because that part of the Transaction Bonus already paid to you
(£258,385) exceeds your remaining Severance Entitlement, you will forfeit your
remaining Severance Entitlement (£250,000) and repay the Company £8,385.

Example 2:   Transaction Bonus less than Severance Entitlement and You Resign
other than for Good Reason

Assume the Transaction Bonus equals £775,000 as follows:

  •  
Transaction Bonus              £775,000, to be paid £258,385 at closing and
£516,615 on the last day of the Retention Period

  •   Your remaining Severance Entitlement: £300,000

You would forfeit the second payment of the Transaction Bonus of £516,615.
Further, because that part of the Transaction Bonus already paid to you
(£258,385) is less than your remaining Severance Entitlement, your remaining
Severance Entitlement (£300,000) will be reduced by the amount of the
Transaction Bonus previously paid to you (£258,385), such that your remaining
Severance Entitlement will be £41,615.

 

- 9 -



--------------------------------------------------------------------------------



 



“GOOD LEAVER” EXAMPLES

Example 3:   Transaction Bonus equals or exceeds Severance Entitlement and You
Resign for Good Reason

Assume the Transaction Bonus equals £775,000 as follows:

  •  
Transaction Bonus              £775,000, to be paid £258,385 at closing and
£516,615 on the last day of the Retention Period

  •   You have already received payment of the first part of the Transaction
Bonus.

  •   Your remaining Severance Entitlement: £250,000

You are entitled to the second payment of the Transaction Bonus of £516,615. You
will forfeit your remaining Severance Entitlement (£250,000).

Example 4:   Transaction Bonus less than Severance Entitlement and You Resign
for Good Reason

Assume the Transaction Bonus equals £775,000 as follows:

  •  
Transaction Bonus              £775,000, to be paid £258,385 at closing and
£516,615 on the last day of the Retention Period

  •   You have already received payment of the first part of the Transaction
Bonus.

  •   Your remaining Severance Entitlement: £850,000

You are entitled to the second payment of the Transaction Bonus of £516,615. You
agree to forgo the difference between the Transaction Bonus and your remaining
Severance Entitlement.

 

- 10 -